DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-10 and 14-18 are pending.  Claims 1 and 14 are independent.  
Response to Amendment
The rejection of claims 11 and 13 under 35 U.S.C. 103 as obvious over Childress (WO 2015/054564 A1) in view of Willard (US 3,391,031) is withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claim 12 under 35 U.S.C. 103 as obvious over Childress (WO 2015054564 A1) and Willard (US 3,391,031) further in view of Manske et al. (US 2005/0065054 A1) is withdrawn in light of Applicant’s cancellation of the claim.
The rejection of claims 14 and 16 under 35 U.S.C. 103 as obvious over Childress (WO 2015/054564 A1) in view of Willard (US 3,391,031) is maintained.
The rejection of claims 1-10, and 15 under 35 U.S.C. 103 as obvious over Childress (WO 2015054564 A1) and Willard (US 3,391,031) further in view of Manske et al. (US 2005/0065054 A1) is maintained.
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. Applicant’s urge that the claim amendment to consisting of makes the claims allowable.  In response, this is not found convincing because the claim 1 is also consisting of a “second solution” which composition in left unknown and accordingly BRI of the claim language presented for examination can include anything including the anhydrous glycerol and polyvinylpyrrolidone argued on pages 5-8 of the remarks filed 3/8/2022.    Regarding the formulation of claim 14 consisting of water, H2O2 and metasilicate ions, it is the Examiner’s position that Childress guide one of ordinary skill to modify the formulation with 1% glycerol and 1% PVP as taught on page 4-5, Childress specifically teach the glycerol and the PVP simply holds the stain in place until its removal from the shirt and thus, it is not seen as materially affecting the basic and novel characteristic of the cleaning composition.  Thus, one of ordinary skill is guided by the teachings on page 4-5 of Childress to exclude the glycerol and PVP and only include the water, H2O2 and anhydrous sodium metasilicate.
Applicant’s urge claims 3-4 are allowable since the Examiner didn’t address the claim numbers.  Contrary to Applicant’s arguments the heading of the rejection includes claims 3-4 and furthermore Applicants arguments are not persuasive because Childress reference teaches cleaning shirts and it goes without saying that shirts worn my humans will necessarily have human perspiration on them.
Accordingly the teachings of Childress and Willard and Manske are found pertinent to the claims as presented for examination and the new claims and amendments are addressed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as obvious over Childress (WO 2015/054564 A1) in view of Willard (US 3,391,031).  
	Childress (WO 2015/054564 A1) exemplify liquid cleaning compositions comprising aqueous hydrogen peroxide and anhydrous sodium metasilicate with water (see table on page 11) which solution is applied to stained shirts (required of instant claims 3-4).  It is the Examiner’s position that Childress reference teaches cleaning shirts and it goes without stating that shirts worn my humans will necessarily have human perspriration on them. Childress reference teaches cleaning shirts and it goes without stating that shirts worn my humans will necessarily have human perspiration.  	Childress page 14, top paragraph where the shirts are then subsequently washed by hand and machine washed.  Regarding claim 6 (dependent on claim 1 and addressed in the rejection below, limitation to wherein the hydrogen peroxide is added as a 3% v/v aqueous solution is taught by Childress page 6, 1st paragraph.  
	Regarding the formulation of claim 14 consisting of water, H2O2 and metasilicate ions, it is the Examiner’s position that Childress guide one of ordinary skill to modify the formulation with 1% glycerol and 1% PVP as taught on page 4-5, Childress specifically teach the glycerol and the PVP simply holds the stain in place until its removal from the shirt and thus, it is not seen as materially affecting the basic and novel characteristic of the cleaning composition.  Thus, one of ordinary skill is guided by the teachings on page 4-5 of Childress to exclude the glycerol and PVP and only include the water, H2O2 and anhydrous sodium metasilicate.  Childress exemplify anhydrous sodium metasilicate and do not explicitly teach the metasilicate ions required in independent claim 14.
	In the analogous laundry cleaning art, Willard (US 3,931,031) teaches the claimed metasilicate ions from sodium metasilicate pentahydrate gives the best results (see col.5,ln.55-60) over the anhydrous metasilicate as taught by Childress in cleaning cotton shirts stained with bodily oil, blood, and better than with CHLOROX bleach alone.  See examples II-III in col.10, ln.45-50.  Regarding claims 13 and 16, Willard guide one of ordinary skill to the similar temperatures ie 50-90C in col.7,ln.35 as a good range for maintaining the aqueous suspension.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the anhydrous sodium metasilicate of Childress with the claimed metasilicate ions from dissolution of sodium metasilicate pentahydrate as claimed and taught by Willard because such a motivation is explicitly taught in Willard patent from 1976 in col.5,ln.55-60 and examples II-III teaching metasilicate ions from sodium metasilicate pentahydrate gives the best results (see col.5,ln.55-60) in cleaning cotton shirts stained with bodily oil, blood, better than with CHLOROX bleach alone.  See examples II-III in col.10, ln.45-50 and col.5,ln.55-60 providing the motivation.  
Claims 1-10 and 15-18 are rejected under 35 U.S.C. 103 as obvious over Childress (WO 2015054564 A1) and Willard (US 3,391,031) as applied to claims 14 and 16 above, and further in view of Manske et al. (US 2005/0065054 A1).  	
	Childress and Willard are relied upon as set forth above.  Childress is silent as to the washing with a detergent required in claim 1 and the temperature of claims 2, 15 and predetermined period of time required in claims 1, 7-10.   
	In the analogous art of pre-soaking laundry with a solution of anhydrous sodium metasilicate, Manske et al. (US 2005/0065054 A1) teach a process for soaking an article of cloth stained poly/cotton garments (see the table in the abstract) for at least 4 hours which time frame encompasses the instant claims 1, 7-10.  Language to applying the aqueous solution to the article of cloth is taught in [0084] teaching all the swatches were soaked for 60 minutes in the water (as required in new claims 17) at a temperature of 104F (encompassing the temperature of claims 2, 12,15). Manske et al. guide one of ordinary skill to the general concept that laundry is generally done at temperatures below 185F (see [0004] and exemplify soaking and laundering at temperature of 104F in [0084] and 115F in [0057] and example 1 illustrates that detergent is mixed with the water as is required in new claim 18.
	Manske et al. soak comprises the same anhydrous sodium metasilicate as taught by Childress (See table 4 [0061] with an alkaline peroxide salt.  It is the Examiner’s position that one of ordinary skill is motivated by Childress teaching the equivalence of their aqueous hydrogen peroxide to the particulate peroxide source in Manske because such a formulation is specifically discussed on page 9, second paragraph of Childress teaching the cleaning composition can be formulated as a liquid or a solid tablet.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Childress with the claimed process, time and temperatures as claimed and taught by Manske et al. because Manske et al. guide one of ordinary skill to soak stained garments in a similar peroxide metasilicate soak formulation for a predetermined period of time prior to laundering with detergent.  One of ordinary skill is motivated to combine the teachings of Childress, Willard, and Manske et al. since all 3 reference remove stains from garments with a metasilicate and peroxide formulation in general.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761